Carley, Judge,
concurring specially
I reluctantly concur in the opinion of the majority. My reluctance is based upon the fact that, in the order denying the motion for new trial, the trial judge specifically stated that he had erred in directing a verdict in favor of appellee. However the trial court had no alternative but to deny the motion for new trial since the same had been filed prematurely and, therefore, it was untimely. Since, as the majority observes, the only enumeration of error asserted on appeal relates to the denial of the motion for new trial, we must affirm the trial court’s ruling. However I note that, in this case, we are not called upon to determine the applicability of the rationale of Division 1 of the Supreme Court’s decision in Cambron v. Canal Ins. Co., 246 Ga. 147 (269 SE2d 426) (1980).